IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00052-CR

GARY RAY AMBURN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 443rd District Court
                               Ellis County, Texas
                             Trial Court No. 42046CR


                                       ORDER

       The Court granted appellant’s second motion for extension of time to file his brief

to a date requested by appellant’s counsel, September 24, 2018. Nine days later, on

October 3, 2018, when no brief and no motion for further extension of time to file the brief

was filed, this appeal was abated to the trial court to hold a hearing to determine why no

brief had been filed. Prior to any ordered abatement hearing, appellant’s brief and a third

motion for extension of time to file his brief was filed on October 8, 2018. In the motion,

appellant’s counsel explained how busy counsel was during the time a brief should have
been prepared but did not explain why counsel could not file a brief by the date counsel

had requested or why another motion for extension of time could not have been filed

before the Court abated this appeal.

       Nevertheless, because appellant’s brief was filed, the Court reinstates this appeal

and grants appellant’s motion for extension of time to file his brief to the date the brief

was filed.


                                             PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Appeal reinstated
Motion granted
Order issued and filed October 17, 2018




Amburn v. State                                                                      Page 2